 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JARED M. VILLERY,                               Case No. 1:18-cv-01067-DAD-JDP
12                       Plaintiff,                   ORDER VACATING FINDINGS AND
                                                      RECOMMENDATIONS THAT PLAINTIFF BE
13           v.                                       PERMITTED TO PROCEED ON
                                                      COGNIZABLE CLAIMS AND THAT NON-
14    B. SANDERS, et al.,                             COGNIZABLE CLAIMS BE DISMISSED
                                                      WITH LEAVE TO AMEND
15                       Defendants.
                                                      ECF No. 10
16

17

18
            Plaintiff Jared M. Villery is a state prisoner proceeding without counsel in this civil rights
19
     action brought under 42 U.S.C. § 1983. On May 8, 2019, we screened plaintiff’s complaint and
20
     found that he stated claims against defendants Machado, Coontz, Gibbons, and Alatorre for
21
     retaliation. ECF No. 10. We recommended that plaintiff’s remaining claims be dismissed
22
     without prejudice and that he be granted leave to amend the complaint. Id.
23
            We hereby vacate the May 8, 2019 findings and recommendations, ECF No. 10. In its
24
     place, we will issue a screening order with the same analysis as the former findings and
25
     recommendations. The order will differ from the findings and recommendations in that it will
26
     allow plaintiff three options: (1) proceed only on the claims found cognizable by the court’s
27
     screening order, (2) amend the complaint to add additional facts in an attempt to make out
28

                                                       1
 1   additional claims or claims against additional defendants, or (3) stand on the original complaint

 2   subject to dismissal of claims and defendants consistent with the court’s order.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:    July 29, 2019
 6                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9   No. 204
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
